Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Frontera Group Inc. We hereby consent to the use in the Amendment #3 to this Registration Statement on Form S-1 (the Registration Statement) of our report dated September 3, 2014, relating to the balance sheet of Frontera Group Inc., (the Company) as of June 30, 2014 and the related statements of operations, stockholders equity and cash flows for the period from November 21, 2013 (Inception) through June 30, 2014 , which report includes an explanatory paragraph as to an uncertainty with respect to the Companys ability to continue as a going concern, appearing in such Registration Statement. We also consent to the reference to our firm under the Caption Experts in such Registration Statement. /s/ Li and Company, PC Li and Company, PC Skillman, New Jersey January 13, 2015
